  Case 18-27787             Doc 26
                             Filed 11/07/18 Entered 11/07/18 14:57:39 Desc Main
                               Document     Page 1 of 6
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                         Case No.: 18-27787
          Thomas W Goedert                               Chapter: 11
          Carol L Goedert                                Hearing Date: 11/27/18

                                             Debtor(s)   Judge Timothy A. Barnes

                                           NOTICE OF MOTION
TO:      Patrick C. Layng, Chapter 13 Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604 by
         electronic notice through ECF
         Thomas W Goedert, Carol L Goedert, Debtor(s), 2232 Skylane Dr., Naperville, IL 60564
         Ben L Schneider, Attorney for Debtor(s), 8424 Skokie Blvd.Suite 200, Skokie, IL 60077 by
         electronic notice through ECF

                                  *** SEE ATTACHED LIST OF CREDITORS ***

       PLEASE TAKE NOTICE that on the 11/27/18, at 10:00AM, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Judge Timothy A. Barnes,
Bankruptcy Judge, in the courtroom usually occupied by him/her at the Joliet City Hall, 150
West Jefferson Street, 2nd Floor, Joliet, Illinois 60432, room 744, or before any other
Bankruptcy Judge who may be sitting in his/her place and stead, and shall then and there present
this Motion of the undersigned, a copy of which is attached hereto and herewith served upon
you, and shall pray for the entry of an Order in compliance therewith, at which time you may
appear if you so desire.

                                           PROOF OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed above, as to the Trustee and Debtor's
attorney via electronic notice on November 7, 2018 and as to all other parties by causing same
to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on November 7, 2018.


                                                                 /s/ Peter C. Bastianen
                                                                 Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Jose G. Moreno ARDC#6229900
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-10845)

NOTE: This law firm is a debt collector.
  Case 18-27787             Doc 26         Filed 11/07/18 Entered 11/07/18 14:57:39         Desc Main
                                             Document     Page 2 of 6


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on November 7, 2018 and as to all other parties by causing same
to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on November 7, 2018.

 Patrick C. Layng, Chapter 13 Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604 by electronic
 notice through ECF
 Thomas W Goedert, Carol L Goedert, Debtor(s), 2232 Skylane Dr., Naperville, IL 60564
 Ben L Schneider, Attorney for Debtor(s), 8424 Skokie Blvd.Suite 200, Skokie, IL 60077 by electronic
 notice through ECF

                                    *** SEE ATTACHED LIST OF CREDITORS ***



                                                                   /s/ Peter C. Bastianen
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Jose G. Moreno ARDC#6229900
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-10845)

NOTE: This law firm is a debt collector.
  Case 18-27787       Doc 26     Filed 11/07/18 Entered 11/07/18 14:57:39         Desc Main
                                   Document     Page 3 of 6



                                      List of Creditors


ACAR Leasing LTD                                  Medical Business Bureau
DBA GM Financial Leasing                          1460 Renaissance Dr. # 400
PO Box 183853                                     Park Ridge, IL 60068
Arlington, TX 76096                               Merchant's Credit Guide
                                                  223 W. Jackson Blvd. Suite 700
Ally Financial                                    Chicago, IL 60606
PO Box 130424
Roseville, MN 55113-0004                          Nationstar Mortgage LLC
                                                  PO Box 619096
Bank Of America, N. A.                            Dallas, TX 75261
Po Box 982284
El Paso, TX 79998                                 Nationwide Credit Collection, Inc.
                                                  815 Commernce Dr., Ste. 270
Bridgecrest Credit Company, LLC                   Oak Brook, IL 60523
PO Box 29018
Phoenix, AZ 85038                                 Raul Patino
                                                  5554 S. Sayre Ave.
Capital One                                       Chicago, IL 60638
Beckett and Lee LLP
PO Box 3001                                       Red Fern Landscaping
                                                  71 E. Timberlake Trl.
Malvern, PA 19355-0701                            Oswego, IL 60543
Cavalry SPV I, LLC
500 Summit Lake Dr.                               RMP
Suite 400                                         2250 E. Devon Ave., Suite 245
Valhalla, NY 10595                                Des Plaines, IL 60018

Crane, Simon, Clar & Dan                          Santander Consumer USA
135 S. LaSalle St., Suite 3705                    Po Box 961275
Chicago, IL 60603                                 Fort Worth, TX 76161

Hinsdale Orthopaedics                             Stillwater Homeowners Association
PO Box 5461                                       PO Box 803555
Carol Stream, IL 60197                            Dallas, TX 75380

Illinois Department of Revenue                    US Department of Education
PO Box 64338                                      121 South 13th St., Suite 201
Chicago, IL 60664-0338                            Lincoln, NE 68508

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101
  Case 18-27787       Doc 26     Filed 11/07/18 Entered 11/07/18 14:57:39             Desc Main
                                   Document     Page 4 of 6



                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
                                                     Case No.: 18-27787
        Thomas W Goedert                             Chapter: 11
        Carol L Goedert                              Hearing Date: 11/27/18

                                        Debtor(s)    Judge Timothy A. Barnes


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES 2016-CTT,
(hereinafter "Movant"), by and through its attorneys, Codilis & Associates, P.C., and moves this
Honorable Court pursuant to 11 U.S.C. §362(d) for an Order granting Movant relief from the
automatic stay and in support thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 2232 Skylane Dr., Naperville, Illinois, which is
Debtors’ principal residence;


       3.      This security interest arose from a Note and Mortgage, executed on 08/26/10, in
the amount of $413,400.00;


       4.      The payoff balance due Movant on account of said indebtedness as of 10/30/18,
was in the amount of $452,749.51;
  Case 18-27787       Doc 26     Filed 11/07/18 Entered 11/07/18 14:57:39            Desc Main
                                   Document     Page 5 of 6


       5.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 10/02/2018;


       6.      No plan has been filed;


       7.      Movant’s claim is secured only by the Debtors’ principal residence;


       8.      Section 1123(b)(5) of the bankruptcy code provides that a Chapter 11 plan may,
“modify the rights of holders of secured claims, other than a claim secured only by a security
interest in real property that is the debtor’s principal residence, or of holders of unsecured
claims, or leave unaffected the rights of holders of any class of claims (emphasis added)”;


       9.      Chapter 11 does not contain provisions, as does chapter 13, which allows a debtor
to “cure a default within a reasonable time and maintain current payments” on a claim secured
only by debtor’s principal residence;


       10.     The Bankruptcy Court in In re: Clay, 204 B.R. 786 (N.D. Ala 1996) held that
matter of law, §1123(b)(5) prohibits debtor(s) from curing even a balloon-type mortgage within a
plan of reorganization. As a result, the Court in Clay granted secured creditor’s motion for relief
unless the Debtor was willing to convert to a chapter 13. Clay at 793;


       11.     Movant is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
the following reasons:


               a.   The Debtors are default in the performance of the terms and conditions of
                    said note and mortgage and are contractually due for the 03/01/17 mortgage
                    payment with a total default as of 11/01/18 of $67,474.64, including post-
                    petition attorney fees and costs of $1,031.00;


               b.   Debtor cannot modify Movant’s contractual rights in a chapter 11 Plan;
  Case 18-27787             Doc 26         Filed 11/07/18 Entered 11/07/18 14:57:39            Desc Main
                                             Document     Page 6 of 6


         12.       Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding which have been included in the calculation of any default figures quoted herein
subject to court approval, including:
                             $850.00           for Preparation of Notice and Motion for Relief
                                               from the Automatic Stay, and prosecution of same
                             $181.00           for Court filing fee


         13.       This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, that such an order is necessary in order to permit Movant
to timely participate in the state court action, and Movant requests this Court so order;


         WHEREFORE,                 U.S.    BANK      NATIONAL        ASSOCIATION,       NOT      IN   ITS
INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES
2016-CTT prays this Court enter an Order pursuant to 11 U.S.C. §362(d) modifying the
automatic stay as to Movant, allowing the fees and costs described herein to be added to the
indebtedness pursuant to the terms of the note and mortgage, and for such other and further relief
as this Court may deem just and proper.


         Dated this November 7, 2018.
                                                                  Respectfully Submitted,
                                                                  Codilis & Associates, P.C.

                                                                  By: /s/ Peter C. Bastianen

                                                                  Berton J. Maley ARDC#6209399
                                                                  Rachael A. Stokas ARDC#6276349
                                                                  Gloria C. Tsotsos ARDC#6274279
                                                                  Jose G. Moreno ARDC#6229900
                                                                  Peter C. Bastianen ARDC#6244346
                                                                  Joel P. Fonferko ARDC#6276490
                                                                  Laura A. Hrisko ARDC#6230993
                                                                  Codilis & Associates, P.C.
                                                                  15W030 North Frontage Road, Suite 100
                                                                  Burr Ridge, IL 60527
                                                                  (630) 794-5300
                                                                  C&A FILE (14-17-10845)

NOTE: This law firm is a debt collector.
